DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is in response to Application No. 17/221,843 filed on 2021.04.05.

Claims 1-20 are currently pending and have been examined.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In view of the annotated figure provided below, the underlined portion does not appear to be shown:


a plurality of nozzle link plates (plurality of 17) located between the second surface of the annular plate and the fourth surface of the drive ring, each nozzle link plate including a base end positioned adjacent the second surface and a distal end positioned adjacent the fourth surface…


    PNG
    media_image1.png
    1080
    825
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by EP1564380A1 to METZ et al., hereinafter METZ (fig. 2 provided for convenience).

    PNG
    media_image2.png
    959
    841
    media_image2.png
    Greyscale

As to claim 1, METZ discloses a variable geometry mechanism comprising: 
an annular nozzle ring (6); 
5a drive ring (adjustment ring 5) rotatable ([0013]) about a central axis of the nozzle ring (R), wherein the drive ring (5) includes: 
a plurality of attachment portions (recesses in ring 20) formed on a surface of the drive ring (recess is defined by the surface of 20); and 
a self-stopper (22) projecting from the surface of the drive 10ring on which the attachment portions are formed (fig. 2), wherein the self-stopper (22)  is located radially inward from the attachment portions so as to be closer to the central axis of the nozzle ring (shown in fig. 2); 
a plurality of nozzle vanes (plurality of guide vanes 7) rotatably coupled (via 17) to the nozzle ring (6) 15and configured to vary a flow rate of the variable geometry mechanism in response to a rotation of the drive ring about the central axis of the nozzle ring (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference); and 
a plurality of nozzle link plates extending from the nozzle ring to the drive ring, each of the plurality of nozzle link plates (plurality of 17) including a 20first end coupled to one of the plurality of nozzle vanes (one end of 17 coupled to shaft 8), and a second end coupled to one of the attachment portions of the drive ring (the other end of 17), 
wherein the self-stopper is configured to regulate a moving range of at least one of the nozzle link plates during the rotation of the drive ring ([0019]; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference).  

As to claim 252, METZ discloses wherein each of the attachment portions (plurality of recesses in ring 20) includes a first attachment 22FP19-0623-OOUS-IHImember (the recess is defined by two sides of ring 20, this refers to one of those sides; see annotated fig. 2) and a second attachment member (the other side of ring 20 defining the recess) separated from each other in a circumferential direction of the drive ring (the sides of 20 are separated thus defining the recess), and the self-stopper is disposed radially inward of the first attachment member (22 is inward of 20).
  
As to claim 53,  METZ discloses wherein the first attachment member is disposed upstream of the second attachment member in a rotation direction of the drive ring for opening the nozzle vanes (fig. 2 where the rotation direction is about the circumference of ring 20).
  
As to claim 104, METZ discloses wherein the self-stopper (22) has a diameter that is smaller than a separation length between the first attachment member and the second attachment member in the circumferential direction (22 is smaller than the width of a recess).
  
As to claim 155,  METZ discloses wherein a diameter of the self-stopper equals a thickness of the first attachment member in the circumferential direction (fig. 2).  

As to claim 6, METZ discloses  20wherein at least a portion of the self-stopper (22) is radially aligned with the first attachment member (“attachment member” in annotated fig. 2) when viewed from the central axis of the nozzle ring (fig. 2).
  
As to claim 7, METZ discloses 25wherein the nozzle ring (6) includes a plurality of bearing holes (see fig. 1) in which nozzle axes of the nozzle vanes are disposed (fig. 1), and the self-stopper is23FP19-0623-OOUS-IHI disposed between one of the bearing holes and one of the attachment portions in a radial direction of the nozzle ring (fig. 2).
  
As to claim 8, METZ discloses a radial length from the self-stopper (22) to the one of the attachment portions (fig. 2) is greater than a radial length from the self-stopper (22) to an inner circumferential edge of the drive ring (5).  

As to claim 1516, METZ discloses wherein the self-stopper is integrally formed with the drive ring (22 appears integral with 5).
  
As to claim 17, METZ discloses wherein when the drive ring rotates, the self-stopper is configured to 20move from a first position in which the self-stopper is separated from a first nozzle link plate to a second position in which the self-stopper is abutted against the first nozzle link plate (compare fig. 2 and fig. 3).  

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

DE-19731715-A1 WO-2011071422-A1 EP-1564380-A1 US-11131238-B2 US-20100014961-A1 US-20100310359-A1  US-20130004298-A1  US-20200123967-A1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/2/2022